
	

114 HRES 140 IH: Expressing support for designation of August 2015 as “Blue Star Mothers of America Month”.
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 140
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2015
			Mr. LaMalfa (for himself, Ms. Sinema, Mrs. Roby, and Mr. Swalwell of California) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing support for designation of August 2015 as Blue Star Mothers of America Month.
	
	
 Whereas Blue Star Mothers of America, Inc. was founded as a patriotic service organization on February 2, 1942, with the purpose of uniting mothers with sons or daughters in the United States Armed Forces;
 Whereas the nonpartisan, nonsectarian, nondiscriminatory, and nonprofit organization was chartered in 1960 by the Congress of the United States;
 Whereas persons eligible for membership in the Blue Star Mothers of America include any woman who filled the role of birthmother, adoptive mother, step-mother, foster-mother, grandmother, legal guardian of a servicemember at any time in that servicemember’s life who is currently serving in any branch of the United States Armed Forces, or has served and been discharged;
 Whereas the work of the Blue Star Mothers of America includes— (1)supporting members of the United States Armed Forces and veterans;
 (2)advocating for the United States Armed Forces and those men and women who have served the Nation with honor;
 (3)maintaining allegiance to the United States; (4)educating its members and others not to divulge military or other government information;
 (5)assisting and participating in ceremonies which honor, remember, and support members of the United States Armed Forces and veterans;
 (6)honoring those families whose children have died in service to the Nation; (7)assisting in the care of unsupported mothers who gave their children to the service of the Nation;
 (8)fostering true democracy; (9)assisting in homeland security;
 (10)upholding the United States principles of freedom, justice, and equal rights; and (11)defending the United States from all enemies, foreign and domestic;
 Whereas the dedication of Blue Star Mothers of America is increasingly important with over 11,000 active members in 42 States of the United States with sons and daughters serving in the United States Air Force, Army, Marine Corps, Navy, and Coast Guard;
 Whereas the Blue Star Service Flag is the official banner authorized by the Department of Defense for display by families who have members serving in the United States Armed Forces during any period of war or armed hostilities the Nation may be engaged in for the duration of such hostilities;
 Whereas 6,764 members of the United States Armed Forces died in Operation Iraqi Freedom and Operation Enduring Freedom;
 Whereas the loyalty, dedication, sacrifice, and hard work of the devoted members of Blue Star Mothers of America merit the utmost respect, acknowledgment, and recognition of the public; and
 Whereas August 2015 would be an appropriate month to designate as Blue Star Mothers of America Month: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Blue Star Mothers of America Month; and
 (2)encourages all citizens to take time during the month to reflect and honor the dedication and sacrifice of the mothers of members of the United States Armed Forces and celebrate the rich history and contributions they have made to the great Nation.
			
